          Case 1:20-cv-10107-JPO Document 27 Filed 05/24/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 CHRISTIAN SANCHEZ, on behalf of                     :
 himself and all others similarly situated,          :
                                                     :
        Plaintiffs,                                  :
                                                     :              Case No. 1:20-cv-10107-JPO
 v.                                                  :
                                                     :
 NUTCO, INC.                                         :
                                                     :
        Defendant.                                   :


                  DEFENDANT’S NOTICE OF MOTION AND
       MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED COMPLAINT

       PLEASE TAKE NOTICE that Defendant, Nutco, Inc., (“Nutco”), requests that this Court

pursuant to Fed. R. Civ. P. 12(b)(1), 12(b)(2), and 12(b)(6) dismiss this action for lack of subject

matter jurisdiction, lack of personal jurisdiction, mootness and failure to state a claim upon

which relief can be granted. For reasons set forth in the accompanying Brief in Support, this

Court should dismiss with prejudice Plaintiff’s Second Amended Complaint.


Dated: May 24, 2021                                   By:     /s/ Elyse W. Germack
                                                      Elyse W. Germack
                                                      (MI Bar No. P71778 – Pro Hac Vice
                                                      Pending)
                                                      2140 Wilkins Street
                                                      Detroit, MI 48207
                                                      Cell: (248) 227-2810
                                                      germack.elyse@gmail.com

                                                      Attorney for the Defendant
                                                      NUTCO, INC.


       Defendant certifies that this motion was served on Plaintiff through his attorney Joseph

Mizrahi of Cohen & Mizrahi LLP via ECF on March 9, 2021.
         Case 1:20-cv-10107-JPO Document 27 Filed 05/24/21 Page 2 of 2




                               CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that on May 24, 2021, the foregoing was caused

to be filed with the Court by electronic filing protocols, and that same will therefore be

electronically served upon all attorneys of record registered with the Court’s CM/ECF system.


                                      By: /s/ Elyse W. Germack
                                      Elyse W. Germack (MI Bar No. P71778, PHV Pending)




                                               2
